Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to filed Remarks/Amendments 
Applicants remarks/amendments received on 03/16/2021 has been entered.
Independent claims 1, and 8 were amended per amendments/remarks filed on 03/16/2021, and new claims 18-19 have been added. 
Claims 1-19 currently pending.
Please refer to the action below.

Examiner Notes
The current claims in this application are given their broadest reasonable interpretation (emphasis added, consistent with conducted interview of 03/04/2021), using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. However, the claimed subject matter, not the specification, is the measure of the invention. 


Response to Amendments/Remarks 11/02/2020
The arguments pertaining to newly added claims 18-19 and new limitations currently noted in the independent claims reciting “wherein the quality judged on the basis of the substance differs depending on the type of the specimen”, have  been considered, however, they are not persuasive. 
       The primary art of Park in at least para. 0198-0200 teaches a controller configured receive and analyzed data detected by a camera and sensors of at least further noted in Fig. 19, the data detected are associated with pre-stored data noted in at least para. 0107-0110, these data include at least reference data to further identify in combination to the detected data a type of food product or specimen which may include the presence of spoilage, odor as the claimed presence of a substance, wherein said controller further adapted to ascertain judge a state of the detected specimens and to notify a user in at least para. 0201-0202 of the state which one skill in the art would appreciate further comprises understoodly judged quality of said food products where the user may take precautionary methods such as cleaning the container or refreshing said container, although Park is silent and specifically not identifying the judged state as a judged quality, one skill in the art would appreciate the judged state and detected type of the specimens in at least para. 0159 and 0198-0202 corresponding to pre-stored data of at least para. 0107-0110 comprises an inspection of the contained food products, quality check of 
    On pages 6-7 of the response, Applicants further argues “Claims 1-17 are rejected under 35 U.S.C. § 103 as being obvious based on the combination of U.S. Pub. 2017/0160005 to Park, U.S. Patent No. 4,884,435 to Ehara, and U.S. Pub. 2013/0015753 Al to Son. Applicant respectfully submits that all claims should be allowable. Applicant respectfully submits that at least these features are not disclosed or fairly suggested by the cited art. For example, regarding some features of claim 1, the rejection cites Son paragraph [0193], which recites detecting "a kinds or amount or the smell factor of bacteria located in the storage room," and Son paragraph [0194], which recites acquiring "image information relating to shape or temperature distribution of specific food" to determine "freshness of the food." However, Applicant understands Son paragraph [0193] to recite determining "kinds and amount or the smell factor of bacteria" (emphasis added) rather than a "kind" of the specimen or food, and which Applicant believes is not based on an image. Further, Applicant understands Son paragraph [0194] to recite "image information relating to shape or temperature distribution of specific food," and 
       The Examiner respectfully disagrees for at least the reasons cited above. As stated above, the primary art of Park in at least para. 0198-0202 teaches a controller configured receive and analyzed data detected by a camera and sensors of at least further noted in Fig. 19, the data detected are associated with pre-stored data noted in at least para. 0107-0110, these data include at least reference data to further identify in combination to the detected data a type of food product or 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim(s) 1-19 is/are rejected under 35 U.S.C. 103 as being unpatentable and obvious over Park et al (2017/0160005, previously cited), in view of Ehara et al. (US 4884435, previously cited), and further in view of Son et al. (US 2013/0015753, previously cited).

   Regarding claim 1, Park teaches an inspection apparatus comprising: 
a container configured to store a specimen (an inspection apparatus of at least Fig. 19 comprising at least the sensor components, camera, and the like for inspecting at least bacteria, odor of at least para. 0016-0017),   
a deodorizer configured to execute a refresh process to reset an internal state of the container (at least para. 0013-0015 further teaches at least at the introduction of 
a detector including an odor and/or gas sensor configured to detect, in accordance with an inspection operation, a change in the internal state of the container (the sensors of at least Fig. 19 indicative of the detector and further in para. 0159, and 0198-0200 including the detector (odor and/or gas sensor 510) configured to detect, in accordance with an inspection operation, a change in the internal state of the container based on prestored information data obviously referring to a  reference information);
 the change being due to a presence of a substance being an odor and/or a gas emitted by the specimen stored in the container (para. 0159 and 0198-0200); and a processor configured to, determine a type of the specimen based on an image of the specimen, and judge a state of the specimen on the basis of the substance detected by the detector and the type of the specimen (captured and sensed image data by the sensors of at least Fig. 19 and para. 0155, and 0198-0200, are transmitted to an image analyzer or controller comprising said processor to ascertain a detected type of food based on said image detected and sensed, ad pre-stored data and judge a state or quality of the food on the basis of at least an aging, or presence of and odor detected by the detector 510 of Fig. 19 and the type of the food); wherein the state 
      However, Park is silent regarding specifically said refresh process to reset an internal state of the container as a reference, and the detector detect, the change in the internal state of the container based on the reference and judge specifically a quality of the specimen on the basis of the substance detected by the detector and the type of the specimen, wherein the quality judged on the basis of the substance differs depending on the type of the specimen.
   Ehara teaches in at least Col. 4, lines 1-68 an ozone deodorizing apparatus for cleaning and removing detected odor from a chamber, the apparatus comprising specifically lines 18-31 calculated reference values after a fresh cleaning of the chamber for measuring future detected odor values in the container, the fresh cleaning and resetting of the sensor values is indicative of said  refresh process to reset an internal state of the container as a reference, and the sensors detector 2/3 in at least lines 66-68 to detect, said  change in the internal state of the container based on the reference. It would have been obvious to one of ordinary skill in the 
      However, Park in view of Ehara are silent regarding wherein said judge  quality of the specimen on the basis of the substance detected by the detector and 
        Son teaches in at least para. 0033-0034, and 0154-0155 a sensor unit 510-511 captured presence of chemical/odor as the presence of substance in contained food product indicative of the specimen inside a container by at least a camera device, further configured in at least para. 0193-0194 to ascertain a type of specimen based on an image of the specimen which may be spoiled, and judge a quality of the specimen on the basis of the substance detected by the detector 510-511 and the type of the specimen, and subsequently may display based on the judged quality at least in para. 0034, 0168, and 0177 a spoiled or aging image of the specimen and a display notification to a user, the food quality check of Son as further understood in the art is judged in reference to presence of freshness or spoilage of a type of food, which would obviously in a case differs depending on the type of food products, as each of said food products or specimens understoodly may obviously in a case spoiled or in another case ages or ripes differently. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Park in view of Ehara, and further in view of Son to include wherein said judge  quality of the specimen on the basis of the substance detected by the detector and the type of the specimen, wherein the quality judged on the basis of the substance differs depending on the type of the 


   It is further understood in Ehara, Col. 4, lines 1-68, the ozone deodorizing apparatus executes the cleaning and specifically in lines 18-31 resetting the sensors after said fresh cleaning of the chamber for measuring future detected odor values in the container, as a refresh process of the container before the detector 2/3 detects a substance. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Park in view of Ehara to include wherein inspection apparatus executes the refresh process of the container before the detector detects the substance, as illustrated above, as Park in view of Ehara are in the same field of endeavor of cleaning odors in a container based on current detected odor data, one skill in the art would appreciate an apparatus comprising the container may detect the current odor information in the container from installed sensors which detect abnormal odor or gas data based on obviously preset odor or gas reference data wherein said data are above or below a certain threshold to alert a controller or user where a refresh or predetermined actions may be taken to correct said abnormal values, according to known methods to yield predictable results since known work in one field of endeavor may prompt variations of it for use in either the same field or a different 

     Regarding claim 3 (according to claim 1), Park is silent regarding wherein the inspection apparatus executes the refresh process of the container after the detector detects the substance.  
   It is further understood in Ehara, Col. 4, lines 1-68, the ozone deodorizing apparatus executes the cleaning in a case after detecting the gas odor in the container, obviously executing said refresh process of the container after the detector detects the substance. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Park in view of Ehara to include wherein inspection apparatus executes the refresh process of the container after the detector detects the substance, as illustrated above, as Park in view of Ehara are in the same field of endeavor of cleaning odors in a container based on current detected odor data, one skill in the art would appreciate an apparatus comprising the container may detect the current odor information in the container from installed sensors which detect 

     Regarding claim 4 (according to claim 2), Park is silent regarding wherein the refresh process includes at least one of degassing the container, deodorizing the container, and resetting the detector.  
   It is further understood in Ehara, Col. 4, lines 1-68, the ozone deodorizing apparatus executes the cleaning is understood as at least a refresh process includes at least one of degassing the container, deodorizing the container, and resetting the detector. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Park in view of Ehara to include wherein the refresh process includes at least one of 

   Regarding claim 5 (according to claim 1), Park further teaches wherein further comprising: a memory configured to store information associating a substance emitted by a specimen and a state of the specimen (a database and/or tables are listed in at least para. 0107-0110 to store information associating at least an odor 
wherein the processor refers to the information stored in the memory to judge the state of the specimen stored in the container (the controller of at least para. 0198-0200 as further processor refers to the information stored in the memory implied in at least para. 0107-0110 to judge the state or quality of the specimen stored in the container).  
    However, Park in view of Ehara are silent regarding wherein store information associating specifically a quality of the specimen, wherein said processor refers to said information stored in the memory to judge the quality of the specimen stored in the container.
     Son further teaches in at least para. 0033-0034, and 0154-0155 a captured presence of chemical/odor as the presence of substance in contained food product indicative of the specimen inside a container by at least a camera device, and sensor unit 510-511 of at least para. 0154-0155 further configured in at least para. 0193-0194 and 0198-0200 to ascertain by the controller a type of specimen based on an image of the specimen which may be spoiled, and judge a quality of the specimen on the basis of the substance detected by the detector 510-511 and the type of the specimen, and subsequently may display based on the judged quality at least in para. 0034, 0168, and 0177 a spoiled or aging image of the specimen and a 

    Regarding claim 6 (according to claim 1), Park further teaches wherein further comprising a notification interface configured to provide notification of information related to the state judged by the processor (para. 0159 and 0198-0202 further teaches said notification interface and said provided notification of information related to the judged state of the specimen and type by the controller).
    However, Park In view of Ehara are silent regarding wherein provide notification of information related to specifically the quality judged by the processor.
     Son further teaches in at least para. 0033-0034, and 0154-0155 a captured presence of chemical/odor as the presence of substance in contained food product indicative of the specimen inside a container by at least a camera device, and sensor unit 510-511 of at least para. 0154-0155 further configured in at least para. 

    Regarding claim 7 (according to claim 1), Park further teaches wherein the specimen is a food product (para. 0104, 0105, and 0147); and 
as the quality of the food product, the processor is configured to judge at least one of whether the food product is spoiled, whether the food product is ripe, a degree of aging of the food product, a freshness of the food product, a production area of the food product, and an extent of residual pesticide in the food product (para. 0104 and 0105 further the detected emitted gas amount and types determined if the food products or specimen is ripe, spoiled, aging or the like).


a detection apparatus (at least para. 0147 and at least Figs. 40-42 further teaches at least one detection apparatus 100); and 
an inspection apparatus (at least Figs. 40-42, and para. 0212-0219, and 0257 further teaches the apparatus 1000 and apparatus 900 collectively function or in a case individually function as said inspection apparatus),
wherein the detection apparatus comprises a container configured to store a specimen (para. 0147 and at least Figs. 40-42 further teaches the container storing food products indicative of said specimen), 
a deodorizer configured to execute a refresh process to reset an internal state of the container (at least para. 0013-0015 further teaches at least at the introduction of foods, sterilizing or deodorizing understood in the art as a refresh process to execute at least said refresh process to reset an internal state of the container or refrigerator as an understood further reference);
a detector including an odor and/or gas sensor configured to detect, in accordance with an inspection operation, a change in the internal state of the container (the sensors of at least Fig. 19 indicative of the detector and further in para. 0159, and 0198-0200 including the detector (odor and/or gas sensor 510) configured to detect, in accordance with an inspection operation, a change in the internal state of 
 the change being due to a presence of a substance being an odor and/or a gas emitted by the specimen stored in the container (para. 0159 and 0198-0200); and a communication interface configured to transmit information related to the substance detected by the detector to the inspection apparatus (Figs. 40-42 and para. 0257 further teaches image data transmission means configured to transmit information related to the substance detected by the detector to the inspection apparatus); and 
the inspection apparatus comprises a communication interface configured to receive the information related to the substance from the detection apparatus (Figs. 40-42), and 
a processor configured to, determine a type of the specimen based on an image of the specimen, and judge a state of the specimen on the basis of the substance detected by the detector and the type of the specimen (captured and sensed image data by the sensors of at least Fig. 19 and para. 0155, and 0198-0200, are transmitted to an image analyzer or controller comprising said processor to ascertain a detected type of food based on said image detected and sensed, ad pre-stored data and judge a state or quality of the food on the basis of at least an aging, or presence of and odor detected by the detector 510 of Fig. 19 and the type of the 
      However, Park is silent regarding specifically said refresh process to reset an internal state of the container as a reference, and the detector detect, the change in the internal state of the container based on the reference and judge specifically a quality of the specimen on the basis of the substance detected by the detector and the type of the specimen, wherein the quality judged on the basis of the substance differs depending on the type of the specimen.
   Ehara teaches in at least Col. 4, lines 1-68 an ozone deodorizing apparatus for cleaning and removing detected odor from a chamber, the apparatus comprising specifically lines 18-31 calculated reference values after a fresh cleaning of the chamber for measuring future detected odor values in the container, the fresh cleaning and resetting of the sensor values is indicative of said  refresh process to reset an internal state of the container as a reference, and the sensors detector 2/3 in at least lines 66-68 to detect, said  change in the internal state of the container 

       Son teaches in at least para. 0033-0034, and 0154-0155 a sensor unit 510-511 captured presence of chemical/odor as the presence of substance in contained food product indicative of the specimen inside a container by at least a camera device, further configured in at least para. 0193-0194 to ascertain a type of specimen based on an image of the specimen which may be spoiled, and judge a quality of the specimen on the basis of the substance detected by the detector 510-511 and the type of the specimen, and subsequently may display based on the judged quality at least in para. 0034, 0168, and 0177 a spoiled or aging image of the specimen and a display notification to a user, the food quality check of Son as further understood in the art is judged in reference to presence of freshness or spoilage of a type of food, which would obviously in a case differs depending on the type of food products, as each of said food products or specimens understoodly may obviously in a case spoiled or in another case ages or ripes differently. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Park in view of Ehara, and further in view of Son to include wherein said judge  quality of the specimen on the basis of 


   It is further understood in Ehara, Col. 4, lines 1-68, the ozone deodorizing apparatus executes the cleaning is understood as at least a refresh process includes at least one of, a degassing apparatus, an ozone deodorizing apparatus, or an oxygen cluster deodorizing apparatus. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Park in view of Ehara to include wherein the deodorizer includes at least one of, a degassing apparatus, an ozone deodorizing apparatus, or an oxygen cluster deodorizing apparatus, as illustrated above, as Park in view of Ehara are in the same field of endeavor of cleaning odors in a container based on current detected odor data, one skill in the art would appreciate an apparatus comprising the container may detect the current odor information in the container from installed sensors which detect abnormal odor or gas data based on obviously preset odor or gas reference data wherein said data are above or below a certain threshold to alert a controller or user where a refresh or predetermined actions may be taken to correct said abnormal values, according to known methods to yield predictable results since known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design 

     Regarding claim 10 (according to claim 8), Park is silent regarding wherein the deodorizer includes at least one of, a degassing apparatus, an ozone deodorizing apparatus, or an oxygen cluster deodorizing apparatus.
     It is further understood in Ehara, Col. 4, lines 1-68, the ozone deodorizing apparatus executes the cleaning is understood as at least a refresh process includes at least one of, a degassing apparatus, an ozone deodorizing apparatus, or an oxygen cluster deodorizing apparatus. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Park in view of Ehara to include wherein the deodorizer includes at least one of, a degassing apparatus, an ozone deodorizing apparatus, or an oxygen cluster deodorizing apparatus, as illustrated above, as Park in view of Ehara are in the same field of endeavor of cleaning odors in a container based on current detected odor data, one skill in the art would appreciate an apparatus comprising the container may detect the current odor information in the container 

     Regarding claim 12 (according to claim 1), Park further teaches wherein the processor is further configured to judge the state of the specimen on the basis of the substance detected by the detector and the image of the specimen (prestored data of at least para. 0107-0110 and detected data by the sensors 510 of at least para. 0198-0200 and that of Fig. 19 are used to judge the state of the specimen on the basis of the substance detected by the detector and the image of the specimen).

     Son further teaches in at least para. 0033-0034, and 0154-0155 a sensor unit 510-511 captured presence of chemical/odor as the presence of substance in contained food product indicative of the specimen inside a container by at least a camera device, further configured in at least para. 0193-0194 to ascertain a type of specimen based on an image of the specimen which may be spoiled, and judge a quality of the specimen on the basis of the substance detected by the detector 510-511 and the type of the specimen, and subsequently may display based on the judged quality at least in para. 0034, 0168, and 0177 a spoiled or aging image of the specimen and a display notification to a user, the food quality check of Son as further understood in the art is judged in reference to presence of freshness or spoilage of a type of food, which would obviously in a case differs depending on the type of food products, as each of said food products or specimens understoodly may obviously in a case spoiled or in another case ages or ripes differently. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Park in view of Ehara, and further in view of Son to include wherein said processor is further configured to judge the quality of the specimen on the basis of the substance 

     Regarding claim 13 (according to claim 6), Park further teaches wherein the notification of the information includes the image of the specimen (at least para. 
     Regarding claim 14 (according to claim 6), Park further teaches wherein said processor is further configured to, store second information that associates the substance emitted by the type of the specimen and the state of the specimen, and judge the state of the specimen on the basis of the substance detected by the detector and the second information (para. 0198-0200 further implies the controller configured to use pre-store images and information of certain emitted gas indicative of second information of at least para. 0107-0110, that understoodly associates the substance emitted by the type of the specimen and the state or quality of the specimen, and judge further in para.0031-0033 the quality of the specimen on the basis of the substance detected by the detector and the second information).
    However, Park in view of Ehara are silent regarding specifically said associates substance emitted by the type of the specimen and specifically the quality of the specimen, and judge the quality of the specimen on the basis of the substance detected by the detector and the second information.
     Son further teaches in at least para. 0033-0034, and 0154-0155 by a camera at least images of foods inside the container and to use the captured images and the 

     Regarding claim 15 (according to claim 8), Park further teaches wherein the processor is further configured to judge the state of the specimen on the basis of the substance detected by the detector and the image (para. 0198-0200 further implies the controller configured to use pre-store images and information of certain emitted gas indicative of second information of at least para. 0107-0110, that understoodly associates the substance emitted by the type of the specimen and the state or quality of the specimen, and judge further in para.0031-0033 the quality of the specimen on the basis of the substance detected by the detector and the second information).
    However, Park in view of in view of Ehara are silent regarding wherein judge specifically the quality of the specimen on the basis of the substance detected by the detector and the image.


     Regarding claim 16 (according to claim 8), Park further teaches wherein further comprising a notification interface configured to provide notification of information related to the quality judged by the processor (the displayed image of at least para. 0159 and 0198-0200 provided to the user is understood in the art as a  
     Regarding claim 17 (according to claim 16), Park further teaches wherein the notification of the information includes the image of the specimen (Park further teaches the display image or notification of at least para. 0159 and 0198-0200 includes the display food and state further comprising said information and said image of the specimen).

     Regarding claim 18 (according to claim 1), Park further teaches wherein the processor is further configured to judge the state of the specimen by referencing information corresponding to the type of the specimen, such that the state judged on the basis of the substance differs depending on the type of the specimen (according to prestored tables of at least para. 0107-0110, the controller of at least para. 0198-0200 is configured to judge the state of the food products or specimens by referencing information of at least the tables, corresponding to the type of the specimen, such that the state judged on the basis of at least odors or gas emitted, or that of aging corresponding to said substance differs obviously depending on the type of said specimen).

     Son further teaches in at least para. 0033-0034, and 0154-0155 a sensor unit 510-511 captured presence of chemical/odor as the presence of substance in contained food product indicative of the specimen inside a container by at least a camera device, further configured in at least para. 0193-0194 to ascertain a type of specimen based on an image of the specimen which may be spoiled, and judge a quality of the specimen on the basis of the substance detected by the detector 510-511 and the type of the specimen, and subsequently may display based on the judged quality at least in para. 0034, 0168, and 0177 a spoiled or aging image of the specimen and a display notification to a user, the food quality check of Son as further understood in the art is judged in reference to presence of freshness or spoilage of a type of food, which would obviously in a case differs depending on the type of food products, as each of said food products or specimens understoodly may obviously in a case spoiled or in another case ages or ripes differently. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Park in view of Ehara, and further in view of Son to include wherein said judge specifically quality 


         However, Park in view of in view of Ehara are silent regarding wherein judge specifically the quality of the specimen by referencing information corresponding to the type of the specimen, such that said quality judged on the basis of the substance differs depending on the type of the specimen.
     Son further teaches in at least para. 0033-0034, and 0154-0155 a sensor unit 510-511 captured presence of chemical/odor as the presence of substance in contained food product indicative of the specimen inside a container by at least a camera device, further configured in at least para. 0193-0194 to ascertain a type of specimen based on an image of the specimen which may be spoiled, and judge a 

Conclusion
      Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened 
      Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCELLUS AUGUSTIN whose telephone number is (571)270-3384.  The examiner can normally be reached on 9 AM- 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENNY TIEU can be reached on 571-272-7490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/MARCELLUS J AUGUSTIN/Primary Examiner, Art Unit 2674                                                                                                                                                                                                        4/23/2021